04/10/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0328



                            No. DA 19-0328

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DAVID RICHARD SENTI,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Tamara Stuckey

is granted an extension of time to and including May 6, 2020, within

which to prepare, file, and serve the transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     April 10 2020